      Case 2:20-cv-00922-GBW-KRS Document 22 Filed 12/16/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


TERRY BETTIS,

               Plaintiff,

v.                                                                  No. 2:20-cv-922 GBW/KRS

CITY OF EUNICE, et al.,


               Defendants.

                                    SCHEDULING ORDER

       THIS MATTER comes before the Court following a telephonic Rule 16 scheduling

conference held on December 16, 2020. At the hearing, the Court adopted the parties’ proposed

Joint Status Report and Provisional Discovery Plan, with slight modifications, as reflected in the

dates below

       Accordingly, IT IS HEREBY ORDERED that the parties shall adhere to the following

discovery plan:

       (a) Maximum of fifty (50) interrogatories per side with responses due thirty (30) days

           after service.

       (b) Maximum of fifty (50) requests for production per side with responses due thirty (30)

           days after service.

       (c) Maximum of fifty (50) requests for admission per side with responses due thirty (30)

           days after service.

       (d) Maximum of nine (9) depositions per side. Each deposition shall not exceed seven

           (7) hours unless extended by agreement of the parties.



                                                                                   Scheduling Order
                                                                                        Page 1 of 3
      Case 2:20-cv-00922-GBW-KRS Document 22 Filed 12/16/20 Page 2 of 3




       IT IS FURTHER ORDERED that the following case management deadlines shall

govern:

       (a) Deadline for Plaintiff to amend pleadings pursuant to Federal Rule of Civil Procedure

           15: December 18, 2020;

       (b) Deadline for Plaintiff to join parties pursuant to Federal Rule of Civil Procedure 15:

           December 18, 2020;

       (c) Deadline for Defendants to amend pleadings pursuant to Federal Rule of Civil

           Procedure 15: January 19, 2021;

       (d) Deadline for Defendants to join parties pursuant to Federal Rule of Civil Procedure

           15: January 19, 2021;

       (e) Plaintiff’s expert-disclosure deadline: January 19, 2021;

       (f) Defendant’s expert-disclosure deadline: February 18, 2021;

       (g) Deadline for supplementing discovery/disclosures: As required by Rule 26(e)(1)(A);

       (h) Termination of discovery: June 2, 2021;

       (i) Motions relating to discovery: June 16, 2021;

       (j) All other motions:1 June 30, 2021;

       (k) Pretrial order:    Plaintiff to Defendant by: July 30, 2021;

                              Defendant to Court by: August 13, 2021.

       IT IS FURTHER ORDERED that the Court must approve any changes to the timing or

scope of discovery, other than the parties’ agreement to extend the length of a deposition made

during the deposition in question. Requests by a party to change the timing or scope of



1
 This deadline applies to motions related to the admissibility of experts or expert testimony that
may require a Daubert hearing, but otherwise does not apply to motions in limine. The Court will
set a motions in limine deadline in a separate order.
                                                                                    Scheduling Order
                                                                                         Page 2 of 3
      Case 2:20-cv-00922-GBW-KRS Document 22 Filed 12/16/20 Page 3 of 3




discovery, other than a mutual agreement to extend a deposition reached during the deposition,

must be made by motion and before the termination of discovery or the expiration of any

applicable deadline. Discovery must be completed on or before the termination of the discovery

deadline. A written discovery request must be propounded by a date which ensures that the

response to that request is due on or before the discovery deadline. The parties are further

reminded that the cutoff for motions related to discovery does not relieve the party of the twenty-

one (21) day time-period under Local Rule 26.6 to challenge a party’s objections to answering

discovery. The parties are encouraged to review Federal Rule of Civil Procedure 26(a)(2) to

ensure they properly disclose all testifying witnesses, not just those for whom a report is

required.



                                                      ______________________________
                                                      KEVIN R. SWEAZEA
                                                      UNITED STATES MAGISTRATE JUDGE




                                                                                     Scheduling Order
                                                                                          Page 3 of 3
